





Exhibit 10.4

ASSUMPTION AGREEMENT

THIS ASSUMPTION AGREEMENT, dated as of September 9th, 2008 (this “Agreement”),
is by and between Baywood International, Inc., a Nevada corporation (“Baywood”),
Baywood New Leaf Acquisition, Inc., a Nevada corporation and a wholly owned
subsidiary of Baywood (“Buyer”), Skae Beverages International, LLC, a Delaware
limited liability company (“Seller”) and Eric Skae (“Skae”) an individual.

WHEREAS, Seller, Skae, Baywood and Buyer have entered into an Asset Purchase
Agreement, dated as of September 9th, 2008 (the “Asset Purchase Agreement”;
unless otherwise defined herein, capitalized terms shall be used herein as
defined in the Asset Purchase Agreement);

WHEREAS, pursuant to the Asset Purchase Agreement, Buyer has agreed to assume,
pay, perform and discharge when due, any and all of the Assumed Liabilities; and

WHEREAS, the execution and delivery of this Agreement by Baywood and Buyer is a
condition to the obligations of Seller to consummate the transactions
contemplated by the Asset Purchase Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants set forth in the Asset Purchase Agreement and hereinafter set forth,
Baywood, Buyer and Seller hereby agree as follows:

1.

Assumption of Liabilities  (a)     Buyer hereby assumes, and agrees to pay,
perform and discharge when due, all of the Assumed Liabilities.

(b)

Notwithstanding the foregoing provisions of paragraph (a), Buyer does not
assume, or agree to pay, perform or discharge when due, any Excluded Liabilities
of Seller.

2.

Assignment. This Agreement may not be assigned by operation of law or otherwise
without the express written consent of Seller, on the one hand, and Baywood and
Buyer on the other (which consents may be granted or withheld in the sole
discretion of Seller, on the one hand, or Baywood and Buyer on the other);
provided, however, that Buyer and/or Baywood may assign this Agreement or any of
their respective rights and obligations hereunder to one or more Affiliates
without the consent of Seller.

3.

No Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of the parties hereto and their permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person, including, without limitation, any union or any employee or former
employee of Seller, any legal or equitable right, benefit or remedy of any
nature whatsoever, including, without limitation, any rights or employment for
any specified period, under or by reason of this Agreement.








--------------------------------------------------------------------------------

4.

Amendment. This Agreement may not be amended or modified except (a) by an
instrument in writing signed by, or on behalf of, Seller, on the one hand, and
Baywood and Buyer on the other, or (b) by a waiver pursuant to Section 5 below.

5.

Waiver. Any party to this Agreement may (a) extend the time for the performance
of any of the obligations or other acts of the other party, (b) waive any
inaccuracies in the representations and warranties of the other party contained
herein or in any document delivered by the other party pursuant hereto or (c)
waive compliance with any of the agreements of the other party or conditions to
such party's obligations contained herein.  Any such extension or waiver shall
be valid only if set forth in an instrument in writing signed by the party to be
bound thereby.  Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition of this Agreement.  The
failure of any party to assert any of its rights hereunder shall not constitute
a waiver of any such rights.

6.

Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated by this Agreement are consummated as
originally contemplated to the greatest extent possible.

7.

Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

8.

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed in that State (without regard to conflicts of law provisions
thereof).





2




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Assumption Agreement has been executed by the parties
hereto as of the date first above written.

         

SKAE BEVERAGE INTERNATIONAL LLC

 

 

  

 

 

 

 

By:  

/s/ Eric Skae

 

 

Name: Eric Skae

 

 

Title: Managing Member




         

BAYWOOD INTERNATIONAL, INC.

 

 

  

 

 

 

 

By:  

/s/ Neil Reithinger

 

 

Name: Neil Reithinger

Title: President




         

BAYWOOD NEW LEAF ACQUISITION, INC.

 

 

  

 

 

 

 

By:  

/s/ Neil Reithinger

 

 

Name: Neil Reithinger
Title: President








Signature Page – Assignment and Assumption


